Citation Nr: 1547191	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (other than headaches).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and C.M.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to February 2004 and from August 2004 to March 2005, during the Gulf War Era.  He was awarded the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held in September 2014.

The Veteran claimed that he had headaches as a residual from an in-service traumatic brain injury (TBI).  However, in a January 2015 rating decision, the RO granted service connection for migraine headaches.  Therefore, the issue of service connection for headaches has been granted in full.  

The TBI claim was remanded in March 2015 for further development.


FINDINGS OF FACT

1.  The information of record establishes that the Veteran engaged in combat with the enemy during his period of active duty service.

2.  The evidence of record demonstrates that the Veteran sustained a TBI during his active combat duty.




CONCLUSION OF LAW

A TBI was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he currently suffers from disabling residuals of a TBI as a consequence of a head injury from service.  He is competent to report that he recalls experiencing an impact injury to his head during service.  Specifically, the Veteran stated that his main source of injury was from a roll-over drill preparing for combat operations into central Baghdad, resulting in loss of consciousness.  (See May 2010 VA Form 21-4138).

He further stated there were multiple large explosions that occurred within a few blocks of his location and multiple traumas in combat with insurgents, as well as during HtH training while in country along with head injuries sustained during training weekends with the National Guard.  (See September 2014 Written Statement).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further recognizes that in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, it is well to observe that these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent medical evidence is generally required.  In other words, the above-cited provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Veteran's DD Form 214 reflects that he was awarded a CIB.  Accordingly, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.

VA treatment records reflect that the Veteran was diagnosed with a mild TBI in February 2009.  (See VA treatment record dated 2/13/09).  A June 2010 VA examiner also diagnosed him with a mild TBI.  The Veteran also reported symptoms such as mild memory loss, socially inappropriate behavior, dizziness, light headedness, nerve dysfunction, loss of attention and focus, and vision.  (See Written Lay Statement from C. M. received January 2013; and February 2009, January 2010, and February 2010 VA treatment records).  

In July 2015, the Veteran underwent a VA neurological disorders examination.  The Veteran reported an initial headache after hitting his head on a hatch, and that it lasted 1.5 to 2 days, with relief for approximately 7-10 days during service in December 2004 and during training in 2006, as well as some blast exposures.  The Veteran mentioned that he was told not to indicate any health problems on post-deployment examination as this could delay his out-processing, so he did not report these headaches.  The VA examiner reviewed the claims file and noted that the Veteran denied the following symptoms "headaches, back pain, numbness or tingling in hand or feet, dizziness, light headedness, difficulty remembering, and ringing in ears" in "PDHA from 19th March 2005."  He also "reported general health as excellent and denied having any unresolved medical or dental problems that developed during the deployment.  Stated he did not require profile or light duty and did not have any concerns about his health after the deployment was completed."  The VA examiner opined that "at this point, the veteran has what is likely a transformed migraine with more severe episodic migraines 2-3x a month that [were] associated with mild occupational dysfunction overall."  The VA examiner also stated that the Veteran's denial of headaches on post-deployment health assessment in 2005 was likely influenced by being told by his superiors that reporting any health issues would delay his out-processing.  The VA examiner concluded that "[o]verall, his history of headache onset within a few weeks following his TBI [was] plausible and has been fairly consistent on other recent C&P examinations."  The VA examiner concluded that while the Veteran has a diagnosed TBI, there were no residuals at this time; the TBI residuals were limited to his headache disorder at this time.   More specifically, the examiner concluded that "other than his headaches, there [was] no clear TBI residuals at this time."  Finally, the VA examiner opined that the Veteran's "complaints of irritability, inappropriate social behavior, and sleep disturbance and his mild memory complaints were less than likely due to his mild TBI over 10 years ago.  These complaints [were] more consistent with PTSD symptoms aggravated by associated insomnia."

The credible lay and medical evidence supports a finding that the Veteran sustained a separate TBI injury during service, 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The fact that the current symptoms can be attributed to other separate service-connected disabilities (headache and PTSD) does not negate the fact that he was diagnosed with a separate service-related TBI disability.  The record reflects that the July 2015 VA examiner specifically diagnosed the Veteran with a TBI related to the December 2004 injury, which is supported by other medical practitioners' that diagnosed the Veteran with a TBI in the medical record.  Rather, the fact that the current symptoms that are manifested by the Veteran "at this time" are related to other separate service-connected disabilities would be reflected in the assigned rating for his separate TBI disability; and does not pertain to the issue of whether service connection is warranted.  On balance, the Board finds that the evidence of record supports the conclusion that the Veteran incurred a TBI as a result of service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for TBI.


ORDER

Service connection for residuals of a TBI (other than headaches) is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


